Citation Nr: 1124829	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-37 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an acquired psychiatric disability, to include post traumatic stress disorder (PTSD), bipolar disorder, depression, anxiety, and hallucinations.  

2.  Entitlement to service connection for the residuals of a right eye disability.

3.  Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  

6.  Entitlement to service connection for a bilateral knee disability.

7.  Entitlement to service connection for a lung disability. 

8.  Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.  She also had service in the United States Marine Corps Reserve from December 1979 to December 1987.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  

In March 2011, the Veteran presented testimony at a personal hearing conducted at the Waco RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

All the issues but entitlement to service connection for diabetes mellitus type II on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

During her March 2011 hearing, the Veteran requested withdrawal of the issue of entitlement to service connection for diabetes mellitus type II.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for diabetes mellitus type II have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204(b)(1) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew her appeal for the issue of entitlement to service connection for diabetes mellitus during her hearing and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.




ORDER

The appeal for entitlement to service connection for diabetes mellitus type II is dismissed.


REMAND

It appears that there are outstanding medical records that need to be obtained before a decision can be reached on the issues on appeal.  Currently, VA treatment records dated from August 1993 to November 2010 from the Dallas VA facility and from January 2001 to June 2005 from the San Diego VA facility have been associated with the claims file.  However, in her Social Security Administration (SSA) records and in a February 2011 statement, the Veteran indicated that she received treatment at the Dallas VA facility from 1974 to the present and at the San Diego VA facility in 1999/2000 until 2005.  The Veteran also stated that VA records from the Marlin facility were very important to her claim for sexual assault.  An internet search reflected that the VA hospital in Marlin, Texas has been closed for years.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, a remand is necessary to request records from the Dallas VA facility dated from 1972 to August 1993 and then from November 2010 to the present; from the San Diego VA facility dated from 1999 to January 2001; and from the Marlin VA facility or other parent facility from 1972 to 1974.  (Note:  the Board is requesting VA records dated from 1972 from the Dallas/parent VA facility as the Marlin VA facility is now closed.)

In her March 2008 PTSD statement, the Veteran reported that she had received treatment from Dr. H.L. Williams in Marlin, Texas.  However, she did not provide a date range for this treatment or a complete address.  Further, in an earlier May 2003 claim for a breathing and mental condition, the Veteran indicated that she had received treatment at Parkland Hospital in Dallas, Texas in 1972.  The Board observes from a review of other records that she was hospitalized in the early 1970s for psychiatric treatment.  It is unclear whether Parkland Hospital is that facility.  The Veteran should identify any additional private treatment for her claimed disabilities and/or submit a release for records from Dr. H.L. Williams and Parkland Hospital.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request VA records from the Dallas VA facility dated from 1972 to August 1993 and then from November 2010 to the present; from the San Diego VA facility dated from 1999 to January 2001; and from the Marlin VA facility from 1972 to 1974.  It appears that the Marlin VA facility has been closed for a number of years.  Therefore, the RO/AMC should ascertain where these records would have been sent and obtain them from this facility.  If necessary a request for retired/archived records should be made.  

2.  After obtaining any necessary releases from the Veteran, request records from Dr. H.L. Williams of Marlin, Texas and Parkland Hospital in Dallas, Texas where the Veteran has identified receiving treatment for her psychiatric disability.  Treatment at Parkland Hospital might have been in 1972.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


